EXHIBIT 10.32


TIFFANY & CO.
200 FIFTH AVENUE
NEW YORK, NEW YORK 10010
212 755 8000
VICTORIA BERGER-GROSS
SENIOR VICE PRESIDENT
GLOBAL HUMAN RESOURCES



April 18, 2014


Mr. Jean-Marc Bellaiche


Via Hand Delivery
                                        
Dear Jean-Marc,


We are pleased to extend you an offer to join Tiffany and Company, a New York
corporation (“Tiffany” or the “Company”) and to confirm the terms of your
employment in this letter. Tiffany is a wholly-owned subsidiary of Tiffany &
Co., a Delaware corporation (NYSE: TIF) (“Parent”). If you accept this offer,
subject to its terms, you will be employed by Tiffany and you will be an
executive officer of both Tiffany and Parent. For more information about our
executive compensation program please read Parent’s Proxy Statement to be
published April 10, 2014 (the “Proxy Statement”). You should assume that all
compensation discussed below, including equity compensation, is subject to
withholding for state and federal taxes and for other deductions pursuant to our
benefit plans.


Title and Department:
Senior Vice President – Strategy and Business Development



Current Reporting:
Frederic Cumenal



Commencement Date:
as soon as possible, but no later than July 16, 2014. If you fail to commence
employment by that date this offer shall be deemed of no force or effect. The
term “Commencement Date” refers to the date you actually begin employment with
Tiffany, on or before July 16, 2014.



Salary:
Annual gross salary of $750,000.

 
Annual Incentive Award:
You will be eligible to receive a short-term cash incentive award, on an annual
basis. Your target short-term cash incentive award will be 60% of your gross
annual salary. Pay-out of the target short-term cash incentive award for fiscal
year 2014 (year beginning February 1, 2014 and ending January 31, 2015, referred
to hereafter as “Fiscal 2014”), if any, will be contingent on company
performance goals as determined by the Compensation Committee of the Parent’s
Board of Directors (“the Committee”) at its meeting in March 2014 (the “March
Meeting”). No short-term incentive award will be paid in respect of Fiscal 2014
unless the Company attains operating earnings equal to or greater than $534
million. If such threshold target is met, the short-term incentive award will be
paid out for Fiscal 2014, based, in part, on the degree of achievement of the
annual profit plan set by the Committee at the March Meeting (the “corporate
portion”), and, in part, on individual performance factors (the “individual
portion”). Short-term incentive awards, if made, are paid in April of the
following fiscal year. For fiscal year 2015 and beyond, the guidelines for
payment of annual incentive awards may be changed at the discretion of the
Committee. For certain years, you may be required to execute a written agreement
in a form approved by the Committee (see Exhibit A for the Fiscal 2014 Incentive
Award Agreement, for your reference)



Your eligibility for a short-term cash incentive award in respect of Fiscal 2014
will be prorated for your actual period of service during the fiscal year.









--------------------------------------------------------------------------------




Long Term
Incentive Award:
Under its current practice, the Committee grants long term incentives in the
form of equity awards to continuing members of senior management at the
regularly scheduled Board Meeting held in January of each year. Under our
current practice, the total grant date value of each year’s grant of long term
incentive equity awards is based on a percentage of salary. 150% of base salary
has been established as the long-term incentive target for you for Fiscal 2015.
The grant date for Fiscal 2015 long-term incentive awards will be in January
2015. The Committee has historically awarded long-term incentive awards in two
components: (i) performance-based restricted stock units that vest, if at all,
after a three-year performance period; and (ii) stock options which vest over
four years at a rate of 25% per year on the respective first, second, third, and
fourth anniversaries of the grant date. The ratio of grant date value between
options and performance-based restricted stock units has historically been
50/50.



The Committee retains discretion to make changes to all long term incentive
award programs at any time.


For Fiscal 2014, the Committee will grant long term equity incentives to you as
follows:


Special Sign-On Time Vested Stock Option
Award – 3 year vesting:
At the first regularly scheduled meeting of the Committee to occur after the
Commencement Date, management will recommend to the Committee and the Committee
is expected to grant to you, as a one-time sign-on incentive, a stock option
award to purchase shares of the common stock of Parent (“Common Stock”). The
per-share value of the shares of Common Stock subject to the stock option award
shall be determined by the Black-Scholes pricing model; on this basis the total
grant date value of the shares of Common Stock underlying the stock option award
shall be equal to $562,500. The “strike price” (option exercise price) will be
the grant date Market Price. The stock options will be scheduled to mature in
equal installments (33.33% each) on the first, second, and third anniversary of
the grant date.


“grant date Market Price” means a per share value of the Common Stock determined
by the Corporate Secretary of Parent as the higher of (i) the simple arithmetic
mean of the high and low sale price of such stock on the New York Stock Exchange
on the grant date or (ii) the closing price on such Exchange on the grant date.


Special Sign-on
Time-Vested Restricted
Stock Unit Grant –
3-year vesting:
At the first regularly scheduled meeting of the Committee to occur after the
Commencement Date, management will recommend to the Committee and the Committee
is expected to grant you, as a one-time sign-on award, restricted stock units
(the “Units”) which will convert on maturity on a one-to-one basis into shares
of Common Stock. The Units shall have an aggregate value of $562,500, based on
the grant date Market Price. The Units will be scheduled to mature in equal
installments (33.33% each) on the first, second and third anniversary of the
grant date.












--------------------------------------------------------------------------------






Special Sign-on
Cash Award:
You will receive a sign-on cash bonus totaling $900,000 intended to offset the
loss of an expected bonus payment from your current employer with respect to
that portion of 2014 during which you provided services to your current
employer. This sign-on cash bonus will be paid out in two lump sum payments, as
follows:



•
$450,000 to be paid within 30 days of the Commencement Date, but in no event
later than August 15, 2014. This lump sum payment will be subject to recoupment
in full by Tiffany should you resign voluntarily (without Good Reason) or be
terminated with Cause before January 31, 2016, as described in Exhibit B
attached.

•
$450,000 to be paid on or about April 1, 2015, provided you remain employed with
the Company as of April 1, 2015. If you voluntarily resign (without Good Reason)
or are terminated for Cause prior to April 1, 2015, no portion of this payment
will be made to you. This payment will be subject to recoupment in full by
Tiffany should you resign voluntarily (absent Good Reason) or be terminated with
Cause on or before January 31, 2016, as described in Exhibit B attached.



Neither of the payments described above shall be made to you unless and until
such time as you have signed a written acknowledgement in the form attached as
Exhibit B.


See the Retention Agreement attached (Exhibit C) for the definition of “Good
Reason,” and the Non-Competition and Confidentiality Covenants attached (Exhibit
E) for the definition of “Cause,” applicable to this section and Exhibit B.


Severance Benefits:
Please see Exhibit C for a copy of the retention agreement applicable to
executive officers of Parent in the event of a Change in Control, and providing
for severance benefits under certain scenarios following a Change in Control.

Severance benefits will also be payable to you, absent a Change in Control,
during the two year period ending on the second anniversary of the Commencement
Date (the “Initial Two-Year Term”), as follows. During the Initial Two-Year
Term, a lump-sum severance benefit will be payable to you if (i) you are
involuntarily terminated without Cause (see Exhibit E for applicable “Cause”
definition), or you resign for Good Reason (see Exhibit C for applicable “Good
Reason” definition), and (ii) a Change in Control has not occurred prior to the
effective date of such termination, and (iii) you sign, return, and do not
revoke a release of claims in a form provided by the Company.
The lump-sum severance benefit will equal the sum of the following, paid as soon
as practicable, but in no event later than the 60th day following the effective
date of termination:
(A)
One year of annual salary; plus

(B)
the actual short-term incentive award for the last completed fiscal year prior
to termination, as determined by the Committee, if such short-term incentive
award remains unpaid; plus

(C)
a pro-rata portion of the short-term incentive award for the current fiscal year
that remains uncompleted as of the effective date of termination, calculated by
reference to what would have been otherwise awarded to you had the Company
exercised its discretion to pay the full




--------------------------------------------------------------------------------






target short-term incentive award (60% of base salary) in respect of that fiscal
year; plus


(D)
reimbursement for up to twelve (12) months of continued health care coverage
available to you under Company-sponsored medical plans, pursuant to The
Consolidated Omnibus Budget Reconciliation Act of 1985 (commonly known as
“COBRA”).

Following the completion of the Initial Two-Year Term, the Company will have no
obligation to provide severance benefits to you in connection with your
termination from employment, other than in connection with a Change in Control
as provided in Exhibit C.


Share Ownership Policy:
As an executive officer of Parent you will be subject to the Share Ownership
Policy adopted by the Board and attached as Exhibit D, as may be amended from
time-to-time.



Non-Competition/
Confidentiality:
As an executive officer you will be required to sign and comply with the

Non- Competition and Confidentiality Covenants attached as Exhibit E.


Conditions:
This offer is also contingent on your successful completion of a Conflict of
Interest questionnaire (attached as Exhibit F) and your written representation
that you are not contractually obligated to any other employer, or subject to
any covenants against competition or similar covenants that would affect the
performance of your employment with Tiffany. This offer is further contingent
upon your obtaining proper work authorization. These conditions must be met on
or before July 1, 2014, or this offer will be null and void.



Employment-at-will:
Your employment is “At Will.” At Will employment means that you can quit at any
time, with or without notice. At Will employment means that Tiffany can end your
employment at any time, with or without notice, for any legal reason or for no
reason. In certain circumstances, severance benefits may be payable to you (see
Severance Benefits above).

        
Clawback Policy:
As an executive officer of Parent, performance-based compensation awarded to you
will be subject to the Policy for Recovery of Incentive-based Compensation
Erroneously Awarded to Executive Officers attached as Exhibit G, as well as any
other future clawback policies adopted by the Board.



Benefits:
We offer a broad range of benefits and amenities for you and your eligible
dependents, including domestic partners. All such benefits are subject to the
terms of the benefit plans and are available to employees generally. Health
benefits include medical, dental, vision care and prescription drug. Retirement
benefits include a 401(k) plan with an employer match, a defined contribution
retirement benefit and a defined contribution excess benefit (for earnings above
statutory limits if applicable).



In addition to those programs you will be eligible to participate in a deferred
compensation plan which provides tax deferred savings for additional retirement
income or for planning for future expenses (e.g. dependent college tuition).
    
We also offer sick days (for your care and that of your family members) and
short- and long- term disability including executive long-term disability.
Survivor protection benefits include accidental death & dismemberment insurance,
business travel accident insurance. Group Supplemental Term Life Insurance, such
as is offered to regular full



--------------------------------------------------------------------------------




time employees, may be purchased at your own expense. Health and dependent care
spending accounts, long term care, adoption assistance, medical, family and
bereavement leave, transportation assistance, education assistance, employee
assistance program, health and fitness program reimbursement, milestone and
service recognition programs, employee giving program and a generous employee
discount are also offered. You will be eligible to participate in these various
benefit programs subject to the terms by which all such benefits are provided to
Tiffany's regular full time employees and this letter will not afford you
additional rights.




Vacation Days:
You will be eligible for five workweeks of vacation per fiscal year (February 1
to January 31). You will accrue one twelfth of your annual vacation at the end
of each completed month of service (i.e., 2.08 days per month). If you wish to
take vacation in excess of the amount you have earned so far in the year, after
six months of service, the time can be taken and then offset by future accruals.
You will be eligible for two weeks of vacation during your first six months of
employment during fiscal year 2014. All vacation requests are subject to
management approval as outlined in the vacation policy or by departmental
procedures. 

Personal Days:
You will be eligible for two personal days per fiscal year. In your first year
of employment, you will be immediately entitled to one personal day.

Life Insurance:
The Company currently provides life insurance benefits to its executive officers
as follows:



•
executive officers own whole life policies on their own lives;

•
the death benefit is three times annual base salary and target short-term
incentive award;

•
the Company pays the premium on such policies in an amount sufficient to
accumulate cash value;

•
premiums are calculated to accumulate a target cash value at age 65;

•
the target cash value will allow the policy to remain in force after age 65
without payment of further premiums with a death benefit equivalent to twice the
executive officer’s ending annual base salary and target short-term incentive or
bonus amount; and

•
the amount of the premiums paid by the Company is taxable income to the
executive officer.



Legal Fees:
The Company will pay for legal fees incurred by you in connection with the
review of this letter, up to $6,500. Such fees will be paid directly to the law
firm upon receipt of the invoice.    



This letter sets forth our entire offer, superseding all prior oral and written
offers.


Jean-Marc, we are delighted that you have decided to join Tiffany and look
forward to welcoming you soon.


Sincerely,


/s/ Victoria Berger-Gross


Victoria Berger-Gross
Senior Vice President
Global Human Resources




Cc: Frederic Cumenal, President



